DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.
 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-13, 15-19, 21-23, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,723,364 (BOMPEIX) in view of United States Patent Application Publication No. 2006/0292281 (KRAGH) and United States Patent Application Publication No. 2018/0303732 (WEHNER).

Claim 1 is directed to a method of forming a protective coating on a surface of a substrate, comprising: forming a fog comprising droplets of a mixture, the mixture comprising a coating agent in a solvent; causing the fog to contact at least a portion of the surface of the substrate so that a portion of the mixture accumulates on at least a portion of the surface of the substrate; and at least partially removing the solvent from the mixture on the surface of the substrate, thereby forming a protective coating from the coating agent on at least a portion of the surface of the substrate.  The protective 
BOMPEIX teaches a method of forming a protective coating on a surface of a substrate (col. 1, lines 34-36) comprising forming a fog comprising droplets of a mixture (col. 1, lines 36-42). The mixture comprises a solvent (col. 3, lines 55-58 – e.g., ethanol) and coating agent in the form of eugenol and isoeugenol (col. 3, lines 18-20).  
The solvent is a solvent with a low boiling point. Ethyl alcohol and butyl acetate are preferred (col. 4, lines 55-62). 
The coating agent can have bactericidal and/or fungicidal properties (col 3, lines 4-5).  
The fog is produced by a thermal fogging process which is particularly appropriate for treating fruit and vegetables (col. 1, lines 5-10).  The dispersal of the fog causes the fog to contact at least a portion of the surface of the substrate so that a portion of the mixture accumulates on at least a portion of the surface of the substrate (col. 1, lines 36-42).  Each droplet has a high electrostatic charge which would make it possible to avoid the agglomeration of the droplets with one another, while providing a monolayer and therefore particularly thin and homogeneous coating of the fruit and vegetables treated, due to electrical repulsion phenomena (col. 1, lines 50-55).  The use of a treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter of between 0.05 and 1 um (col. 4, lines 60-65). Thus, a coating with bactericidal and/or fungicidal properties is produced (i.e., a protective coating).
It is the Examiner’s positon that the coating does undergo evaporation as the coating relies on a solvent, this evaporation would be removing the solvent from the mixture on the surface of the substrate and thereby forming a protective coating from the coating agent on at least a portion of the surface of the substrate.  The fog contains aqueous or non-aqueous solvents with low boiling points (col. 
BOMPEIX does teach the recited coating.
KRAGH teaches the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a process for the preparation of a freeze-protected foodstuff [0002]. It is taught that monopalmitin (i.e., 2,3-dihydroxypropyl hexadecanoate – a hexadecanoate with  2,3 dihydroxypropnal-1-yl ester)  can be used in such compositions added as an emulsifier to stabilize solutions for food [0051]-[0052].  
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 
Neither KRAGH nor BOMPEIX teaches the salt of fatty acid as recited. 
WEHNER teaches that a salt of a fatty acid such as sodium stearate can be used as a thickening/gelling agent or structurant in coatings [0176]-[[0179].  The coatings can be used for food [0011]. 
Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 





Claim 2 recites that the fog is formed by a method comprising: 
(i)    heating the mixture to form a vapor; and
(ii)    cooling the vapor to form the fog comprising droplets of the mixture.
BOMPEIX teaches step (i) in that the use of the treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter of between 0.05 and 1 um (i.e., a vapor) (col. 4, lines 60-65). Step (ii) is taught in that the thermal fogging mist produced at the outlet is composed of droplets exhibiting a temperature of between 200 and 280 C (col. 7, lines 7-10). 

Claim 3 recites that the composition is perishable.
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 4 recites that the substrate is selected from a plant or a plant comprising pre-harvested produce.
Fruit and vegetables are selected/harvested from plants (col. 2, lines 55-60).  

Claim 5 recites that the substrate comprises produce. 
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 7 requires that the coating agent comprises a compound of Formula I (see claim)
BOMPEIX is silent as to using a substituent group of 1,3-hihydroxypropan-2-yl or 2,3-dihydroxypropam-1-yl ester.  
KRAGH teaches  the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a 
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 


Claim 8 recites that the method forms a protective coating on a surface of a substrate, comprising: forming a first fog comprising droplets of a first mixture, the first mixture comprising a first coating agent in a first solvent; causing the first fog to contact at least a portion of the surface of the substrate so that a portion of the first mixture accumulates on at least a portion of the surface of the substrate; at least partially removing the first solvent from the first mixture on the surface of the substrate, thereby forming a first protective coating from the first coating agent on at least part of the surface of the substrate;
 forming a second fog comprising droplets of a second mixture, the second mixture comprising a second coating agent in a second solvent; 
causing the second fog to contact at least a portion of one or both of the first protective coating on the surface of the substrate or at least a portion of the surface of the substrate that was incompletely coated with the first protective coating so that a portion of the second mixture accumulates on one or both of the first protective coating on the surface of the substrate or at least a portion of the surface of the substrate that was incompletely coated with the first protective coating; and 
at least partially removing the second solvent from the second mixture on one or both of the first protective coating on the surface of the substrate or the surface of the substrate that was incompletely coated with the first protective coating, thereby forming a second protective coating 
BOMPEIX teaches that the thermal fogging is carried out repeatedly in the storage space/container, the treatment is advantageously repeated every 7 to 40 days (col. 6, lines 20-25).  Thus, BOMPEIX teaches using a second and even subsequent foggings. The second fog relies on the same composition and steps of the first fog (see above). Accordingly, the second fog would cover contact at least a portion of one or both of the first protective coating on the surface of the substrate or at least a portion of the surface of the substrate that was incompletely coated with the first protective coating so that a portion of the second mixture accumulates on one or both of the first protective coating on the surface of the substrate or at least a portion of the surface of the substrate that was incompletely coated with the first protective coating.  
BOMPEIX does teach the use of or a fatty acid salt.
KRAGH teaches  the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a process for the preparation of a freeze-protected foodstuff [0002]. It is taught that monopalmitin (i.e., 2,3-dihydroxypropyl hexadecanoate – a hexadecanoate with  2,3 dihydroxypropnal-1-yl ester)  can be used in such compositions added as an emulsifier to stabilize solutions for food [0051]-[0052].  
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 

Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 

Claim 9 recites that that the first mixture is the same as the second mixture.
As the same composition is applied in the second fog (col. 6, lines 20-25), the composition with have the same evaporative properties as discussed above. 

Claim 10 recites that “the first mixture is different from the second mixture”.  
BOMPEIX teaches a method of forming a protective coating on a surface of a substrate (col. 1, lines 34-36) comprising forming a fog comprising droplets of a mixture (col. 1, lines 36-42). The mixture comprises a solvent (col. 3, lines 55-58 – e.g., ethanol) and coating agent in the form of eugenol and isoeugenol (col. 3, lines 18-20).  
Inherently, the first mixture must be different from the second mixture as no two mixtures are exactly the same. i.e. different concentrations, temperature etc. There will be slight variations and there is no indication what “different” entails. 

Claim 11 recites that the first fog is formed by a method comprising:
(i)    heating the first mixture to form a vapor; and
(ii)    cooling the vapor to form the first fog comprising droplets of the first mixture.


Claim 12 recites that the second fog is formed by a method comprising: (i)    heating the second mixture to form a vapor; and (ii)    cooling the vapor to form the second fog comprising droplets of the first mixture.
BOMPEIX teaches step (i) in that the use of the treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter (col. 4, lines 60-65). Step (ii) is taught in that the thermal fogging mist produced at the outlet is composed of droplets exhibiting a temperature of between 200 and 280 C (col. 7, lines 7-10).  Thus, produce both fogs are produced in this manner. 

Claim 13 recites that the first fog is applied to the substrate for about the same amount of time as the second fog.
BOMPEIX applies second and subsequent fogs in the same manner (col. 6, lines 20-25). 

Claim 15 recites the composition has fatty acid of formula I. 
BOMPEIX does not teach that the coating agent comprises 1,3-dihydroxypropan-2-yl or 2,3-dihydoxypropan-1-yl ester of a fatty acid AND salt of a fatty acid. 
KRAGH teaches  the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a 
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 
WEHNER teaches that a salt of a fatty acid such as sodium stearate can be used as a thickening/gelling agent or structurant in coatings [0176]-[[0179].  The coatings can be used for food [0011]. 
Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 

Claim 16 recites a method of forming a protective coating on the surfaces of a plurality of items in a container, comprising: causing a fog comprising droplets of a mixture to enter the container through one or more openings in the container, the mixture comprising a coating agent in a solvent; wherein the fog disperses through the interior of the container to contact the surface of the plurality of items so that a portion of the mixture accumulates on at least a portion of the surfaces of the plurality of items, thereby causing a protective coating to be formed from the coating agent on at least a portion of the surfaces of the plurality of items. The protective coating comprises a 1,3-hihydroxypropan-2-yl or 2,3-dihydroxypropam-1-yl ester of a fatty acid and a salt of a fatty acid and reduces the rate of water transfer, the rate of gas transfer, or both from the substrate.  The container holds the plurality of items for shipping in an enclosed area. 
BOMPEIX teaches a method of forming a protective coating on a surface of a substrate (col. 1, lines 34-36), comprising forming a fog comprising droplets of a mixture (col. 1, lines 36-42). BOMPEIX 
The mixture comprises a solvent (col. 3, lines 55-58 – e.g., ethanol) and coating agent in the form of eugenol and isoeugenol (col. 3, lines 18-20).  
The solvent is in particular a solvent with a low boiling point. Ethyl alcohol and butyl acetate are preferred in particular (col. 4, lines 55-62). 
The coating agent can have bactericidal and/or fungicidal properties (col 3, lines 4-5).  
The fog is produced by a thermal fogging process which is particularly appropriate for treating fruit and vegetables (col. 1, lines 5-10).  Each droplet has a high electrostatic charge which would make it possible to avoid the agglomeration of the droplets with one another, while providing a monolayer and therefore particularly thin and homogeneous coating of the fruit and vegetables (i.e., plurality of items) treated, due to electrical repulsion phenomena (col. 1, lines 50-55).  The use of a treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter of between 0.05 and 1 um (col. 4, lines 60-65). Thus, a coating with bactericidal and/or fungicidal properties is produced (i.e., a protective coating).  It is also the Examiner’s positon that the coating does undergo evaporation. This is supported by BOMPEIX in that BOMPEIX teaches the use of agents for reducing/controlling the amount of evaporation (col. 5, lines 22-25).  
BOMPEIX does not teach that the fogging enters a “container through one or more openings in the container”.
However, BOMPEIX teaches that the treatment of the fruit and vegetables is generally carried out immediately after harvesting or during the retention of the fruit and vegetables during their storage in a cold room (col. 6, lines 15-20).  A throughput is needed for injection of the fog and in some 
Thus, BOMPEIX teaches that the fogging must occur in a closed environment/area (i.e., room).  However, it would have been obvious to modify BOMPEIX to treat fruit and vegetables in other closed environments including containers as this still provides a closed environment for treatment.  The closed environment (room or container) is capable of holding the items for shipping (either holding so that they can be shipped or holding during shipping).  
BOMPEIX does not teach that the coating agent comprises 1,3-dihydroxypropan-2-yl or 2,3-dihydoxypropan-1-yl ester of a fatty acid AND salt of a fatty acid. 
KRAGH teaches the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a process for the preparation of a freeze-protected foodstuff [0002]. It is taught that monopalmitin (i.e., 2,3-dihydroxypropyl hexadecanoate – a hexadecanoate with  2,3 dihydroxypropnal-1-yl ester)  can be used in such compositions added as an emulsifier to stabilize solutions for food [0051]-[0052].  
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 
BOMPEIX and KRAGH are silent as to the fatty acid salts. 
WEHNER teaches that a salt of a fatty acid such as sodium stearate can be used as a thickening/gelling agent or structurant in coatings [0176]-[[0179].  The coatings can be used for food [0011]. 
Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 



Claim 17 depends on claim 16.  Claim 17 recites that the fog is formed by a method comprising:
(i)    heating the mixture to form a vapor; and
(ii)    cooling the vapor to form the fog comprising droplets of the mixture.
BOMPEIX teaches step (i) in that the use of the treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter (col. 4, lines 60-65). Step (ii) is taught in that the thermal fogging mist produced at the outlet is composed of droplets exhibiting a temperature of between 200 and 280 C (col. 7, lines 7-10). 

Claim 18 depends on claim 16.  Claim 18 recites that the items are perishable. 
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 19 depends on claim 16.  Claim 19 recites that the items comprise produce.
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 21 depends on claim 16.  Claim 21 recites that  causing the protective coating to be formed from the coating agent on at least a portion of the surfaces of the plurality of items comprises at least partially removing the solvent from the mixture on the surfaces of the plurality of items.
It is the Examiner’s positon that the coating does undergo evaporation.  The fog contains aqueous or non-aqueous solvents with low boiling points (col. 43, lines 55-60 and col 5, lines 5-10).  They are both liquid solvents and would be subject to some vaporization (i.e., an amount or level is not claimed) on the surface as the liquid solvents change into a gas phase.    This is evidenced by BOMPEIX in that BOMPEIX teaches the use of agents for reducing evaporation (col. 5, lines 22-25). 

Claim 22 depends on claim 16.  Claim 22 recites that causing the protective coating to be formed from the coating agent on at least a portion of the surfaces of the plurality of items comprises cooling or drying the plurality of items via convection through at least one of the openings in the container.
BOMPEIX teaches that treatment occurs in a cold room (col. 6, lines 15-20).  In addition, it is taught that the an electric ventilator which gives a constant air throughput in the pipes of the device, of an electrical element which gives a constant heat and of a positive displacement pump which gives an absolutely constant throughput of liquid, it is possible to obtain a thermal fogging which is very consistent and consequently good consistency in the size of the particles (col 6, line 60 to col. 7, line 2).

Claim 23 recites that the coating agent comprises a compound of Formula I (see above):

BOMPEIX does not teach that the coating agent comprises 1,3-dihydroxypropan-2-yl or 2,3-dihydoxypropan-1-yl ester of a fatty acid AND salt of a fatty acid. 
KRAGH teaches the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a process for the preparation of a freeze-protected foodstuff [0002]. It is taught that monopalmitin (i.e., 2,3-dihydroxypropyl hexadecanoate – a hexadecanoate with  2,3 dihydroxypropnal-1-yl ester)  can be used in such compositions added as an emulsifier to stabilize solutions for food [0051]-[0052].  
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 
BOMPEIX and KRAGH are silent as to the fatty acid salts. 

Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 
Claim 30 recites the coating agent is free of diglycerides and triglycerides.
Claim 31 recites the coating agent is free of polysaccharides.
As to claims 30 and 31, BOMPIEX does not require diglcyerides, triglycerides or polysaccharides.  

Claim 32 recites that the salt is a sodium salt, a potassium salt, a calcium salt, or a magnesium salt.
Neither KRAGH nor BOMPEIX teaches the salt of fatty acid as recited. 
WEHNER teaches that a salt of a fatty acid such as sodium stearate can be used as a thickening/gelling agent or structurant in coatings [0176]-[[0179].  The coatings can be used for food [0011]. 
Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMPEIX, KRAGH and WEHNER as applied to claims 1-5, 7-9, 11-13, 15-19, 21-23 above, and further in view of United States Patent Application Publication No. 2017/0251673 (CIFUENTES) or United States Patent Application Publication No. 2004/0071845 (HEKAL).
BOMPEIX is cited for the reasons noted above.
BOMPEIX is silent as to how long the fog is maintained.
Claim 6 recites that the substrate is maintained within the fog for less than 2 minutes.
CIFUENTES uses a thermal fogger to treat crops [0031], [0056].  CIFUENTES teaches that an antimicrobial can be administered to help preserve crops [0006]. CIFUENTES teaches that treatments may be applied to the plants or plants parts at a concentration that is applied over approximately 3 to about 5 seconds to about two hours [0072]. This overlaps the claimed amount of less than 2 minutes.
One skilled in the art would have been motivated to modify BOMPEIX, KRAGH and WEHNER to use the application time taught by CIFUENTES, as CIFUENTES teaches that this is a sufficient amount of time need to treat agricultural crops to inhibit microbial growth and inhibit degradation. HEKAL teaches in [0015] a method for preserving fruits and vegetables.  
HEKAL teaches that the exact length of the period of preservation depends upon the initial produce quality, the species and the variety of the produce and growing conditions of the produce. Moreover, it follows that the longer the produce is in contact with the preservative, the longer the produce will be preserved. Accordingly, the application time is a result effective variable that would be based on initial produce quality, the species and the variety of the produce and growing conditions of the produce. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMPEIX, KRAGH and WEHNER as applied to claims 1-5, 7-9, 11-13, 15-19, 21-23  above, and further in view of Orts. et al., Edible Films and Coatings: Why What, and How?, Chapter 1 of Edible Films and Coatings for Food Applications, Springer Science + Business Media, LLC 2009 (ORTS).

Claim 10 recites that the first mixture is different from the second mixture. 
Claim 10 is anticipated for the reasons noted above. 
In the alternative, ORTS also teaches at page 17 that the application of edible films is especially difficult when applying lipophilic materials to wet surfaces, such as fruits and vegetables. This problem can be overcome by with dual-coating (i.e., multiple coats).   For example, alginate cross-linked via calcium ions. This initial coating provided a more appropriate foundation for subsequent hydrophobic coating with acetylated monoglyceride lipid coatings.  Thus it would have been obvious to one skilled in the art to use different coatings based on the desired adhesion and permeability properties desired in the coating. 
It would have been obvious to use layers with different compositions in BOMPEIX, as ORTS teaches that having two different layers can improve adhesions. 
Claim 14 recites that the first fog is applied to the substrate for a different amount of time than the second fog. 
As noted above, ORTS teaches using coatings with different mixtures of ingredients (see pg. 17).  As ORTS teaches that it is desirable to use different types of coatings with different chemical compositions,   it would have been obvious to one skilled in the art vary application times in ORTS. Thus, in view of ORTS, it would have been obvious to modify the references above to deliver different coatings based on desired adhesive properties and to vary the application times of those compositions based on their compositions. 
	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMPEIX, KRAGH and WEHNER as applied to claims 1-5, 7-9, 11-13, 15-19, 21-23  above, and further in view of United States Patent Application Publication No. 2017/0251673 (CIFUENTES) or United States Patent Application Publication No. 2004/0071845 (HEKAL).
BOMPEIX is cited for the reasons noted above.
BOMPEIX is silent as to how long the fog is maintained.
Claim 20 recites that the substrate is maintained within the fog for less than 2 minutes.
CIFUENTES uses a thermal fogger to treat crops [0031], [0056].  CIFUENTES teaches that an antimicrobial can be administered to help preserve crops [0006]. CIFUENTES teaches that treatments may be applied to the plants or plants parts at a concentration that is applied over approximately 3 to about 5 seconds to about two hours [0072]. This overlaps the claimed amount of less than 2 minutes.
One skilled in the art would have been motivated to use the application time taught by CIFUENTES in BOMPEIX, KRAGH and WEHNER, as CIFUENTES teaches that this is a sufficient amount of time need to treat agricultural crops to inhibit microbial growth and inhibit degradation. 
HEKAL teaches in [0015] a method for preserving fruits and vegetables.  
HEKAL teaches that the exact length of the period of preservation depends upon the initial produce quality, the species and the variety of the produce and growing conditions of the produce. Moreover, it follows that the longer the produce is in contact with the preservative, the longer the produce will be preserved. Accordingly, the application time is a result effective variable that would be based on initial produce quality, the species and the variety of the produce and growing conditions of the produce. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").




Claims 24-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMPEIX, KRAGH and WEHNER as applied to 1-5, 7-9, 11-13, 15-19, 21-23 above, and further in view of EP0655201.
Claim 24 recites a method of forming a protective coating on the surfaces of a plurality of items, comprising: forming a fog in an enclosure, the fog comprising droplets of a mixture, the mixture comprising a coating agent in a solvent; after at least partially forming the fog, moving the plurality of items into the enclosure, thereby causing the fog to contact at least a portion of the surface of the plurality of items so that a portion of the mixture accumulates on at least a portion of the surfaces of the plurality of items; and causing the solvent to be at least partially removed from the mixture on the surface of the plurality of items, thereby forming the protective coating from the coating agent on at least a portion of the surface of the plurality of items. The protective coating reduces the rate of water transfer, the rate of gas transfer, or both from the substrate. .  The coating agent comprises 1,3-dihydroxypropan-2-yl or 2,3-dihydoxypropan-1-yl ester of a fatty acid AND salt of a fatty acid.  The enclosure is an enclosed area. 
BOMPEIX, KRAGH and WEHNER are cited for the reasons noted above but silent as to forming a fog in an enclosure/housing and then move a plurality of items (i.e., melons) into the enclosure.
EP0655201 shown in Figure 1 a setup for treating melons in order to reduce decay with a minimum amount of fungicide. In this method, a fog generator, generally designated 100, generates a relatively dry fog of atomized water particles containing the fungicide, the particles being of an average size of 5 microns. The melons 102 being treated are transported by a conveyor belt 104 across two longitudinally-spaced outlet ducts 100a, 100b of the fog generator 100, so as to better assure that all surfaces of the melons are subjected to the fog and fungicide applied by the fog generator 100 (col. 2, lines 40-55).


Claim 25 recites that the fog is formed by a method comprising:
(i) heating the mixture to form a vapor; and
 (ii) cooling the vapor to form the fog comprising droplets of the mixture.
BOMPEIX teaches step (i) in that the use of the treating composition is sent to a hot air jet at a temperature of 550° C. to 750° C.   The conditions are such that this results in the formation of droplets with a very low mean diameter (col. 4, lines 60-65). Step (ii) is taught in that the thermal fogging mist produced at the outlet is composed of droplets exhibiting a temperature of between 200 and 280 C (col. 7, lines 7-10). 

Claim 26 recites that the items are perishable.
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 27 recites that the items comprise produce.
BOMPEIX teaches that the substrate can be fruit and vegetables (col. 2, lines 55-60).  

Claim 29 recites a compound of formula I. 
BOMPEIX does teach the recited coating.
KRAGH teaches the freeze protection of food, to a process for the preparation of such a composition, to the use of such a composition in preparing a freeze-protected foodstuff, and to a process for the preparation of a freeze-protected foodstuff [0002]. It is taught that monopalmitin (i.e., 
It would have been obvious to add monopalmitin to BOMPEIX, as it is taught that monoplamitin stabilizes solutions. 
BOMPEIX and KRAGH are silent as to the fatty acid salts. 
WEHNER teaches that a salt of a fatty acid such as sodium stearate can be used as a thickening/gelling agent or structurant in coatings [0176]-[[0179].  The coatings can be used for food [0011]. 
Thus, it would have been obvious to add the sodium stearate of WEHNER to the reference above, as WEHNER teaches that sodium stearate can be used to vary the structure and consistency of a coating. 




Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMPEIX, KRAGH and WEHNER  and EP0655201 as applied to claims 24-27 above, and further in view of United States Patent Application Publication No. 2017/0251673 (CIFUENTES).
Claim 28 recites that the items are maintained within the fog for less than 2 minutes.
BOMPEIX, KRAGH, WEHNER and EP0655201   are silent as to how long the fog is maintained.
BOMPEIX is cited for the reasons noted above.
CIFUENTES uses a thermal fogger to treat crops [0031], [0056].  CIFUENTES teaches that an antimicrobial can be administered to help preserve crops [0006]. CIFUENTES teaches that treatments 
One skilled in the art would have been motivated to use the application time taught by CIFUENTES in BOMPEIX, KRAGH and WEHNER, as CIFUENTES teaches that this is a sufficient amount of time need to treat agricultural crops to inhibit microbial growth and inhibit degradation. 


Relevant Prior Art Not Relied Upon
WO 2017/172951 


Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
The applicant argues that BOMPEIX and BALDWIN does not teach a coating comprising 1,3-dihydroxypropan-2-yl or 2,3-dihydoxypropan-1-yl ester of a fatty acid AND salt of a fatty acid.  However, KRAGH and WEHNER are now cited to teach this feature. 
The applicant also argues that the additional references of ORTS, CIFUENTES, HEKAL and EP0655201 do not teach a method of forming a protective coating.  However, KRAGH and WEHNER now teach this feature.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799